DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 3-15-21, overcomes the examiner’s rejection.  He allows claims 1-2, 4-5, 7-17, 19 and 21-24 and cancels claims 3, 6, 18 and 20.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.
2.  No other issues exist.
An AFCP#2 interview was held on 3-16-21 see interview summary.
A Terminal Disclaimer was previously received as well.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method to comprise receiving, by a first electronic device and over a wireless communication link, a message from a second electronic device in proximity to the first electronic device, 
> The ability for the message being received by the first electronic device while the first electronic device is in an access-restricted state in which access by a user is restricted, 
> The ability for wherein the access-restricted state includes an interface of the first electronic device being locked while a user session for the first electronic device is active; 	
> The ability for while the first electronic device is in the access-restricted state and before user input is provided to the first electronic device by the user following entry of the second electronic device into the proximity to the first electronic device,
> The ability for determining, by the first electronic device, that the second electronic device has been previously associated with the first electronic device as an authentication factor for accessing the first electronic device; 
> The ability for receiving, by the first electronic device, an encrypted form of a password from the second electronic device over the wireless communication link; 
> The ability for determining, by the first electronic device, the password from the encrypted form of the password; and initiating a transition of the first electronic device from the access-restricted state to an accessible state in which the first electronic device can be accessed by the user by providing, by the first electronic device, the password to an operating system executing on the first electronic device to unlock the first electronic device, 
> The ability for wherein the password is provided such that the first electronic device automatically transitions from the access-restricted state to the accessible state without user input to the first electronic device.


5.  Note that prior art Queru, Gregg/Dominques, Jansen, Proximity-based Authentication for Mobile Devices and Boyce, which was/were applied in the FINAL Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 9,251,332  Security system and method for controlling access to computing resources
 
US 8,396,452  Proximity login and logoff

US 9,449,165  System and method for wireless proximity-based access to a computing device

US 2004/0064728  Personal authentication method and apparatus sensing user vicinity
 
US 2015/0179008  LOCK/UNLOCK METHOD IN CONJUNCTION WITH NEAR FIELD WIRELESS TRANSMISSION DEVICE
 
US 2015/0310452  Access Control System For Medical And Dental Computer Systems

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414